Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2021.
Drawings
The drawings are objected to because 37CFR 1.84(l) requires that the character of lines, numbers and letters be uniformly thick and well defined, clean, durable and black (poor line quality). Figures 12A, 12B, 20, 29-34, 38-41. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 20, lines 9-11 (rubber sponge, rubber foam, expanded neoprene sponge, expanded EPDM sponge, PVC/Nitrile sponge, silicone sponge, polyurethane foam, polyethylene foam, and plastazote foam).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuhara (4,509,757).
Claim 16, Yuhara discloses an apparatus and method for the training of an athletic swing motion, comprising: 
donning an athletic training garment (figures 2 and 5 show that the garment is worn or put-on a user) that comprises: a front and a back (reproduced figure shows the garment which includes a plurality of bands, when worn by a user forms a front portion and a back portion.  alternatively the garment can take the form of a jacket 26 which is shown in figure 5); 

wherein the predetermined location of the at least one resistance mechanism (17, is positioned in the mid-section of the garment) is based on the specific biomechanical motion of the athlete; and
a begin-swing location guide (mounting bracket 24);
resting a swinging device (25) in the begin-swing location guide in preparation of performing the performance of a specific biomechanical motion; and
maintaining the swinging device (25) in the begin-swing location guide until the athlete wearing the athletic training garment reaches an extension point while performing the specific biomechanical motion.
Claim 17, Yuhara shows the specific biomechanical motion is the swinging of a baseball bat, and wherein the swinging device is the baseball bat (column 3, lines 22-26).
Claim 18, Yuhara shows the begin-swing location guide (24) defines a three-dimensional object that further defines a groove that is configured for receiving a portion of the bat (marked-up figures shows the guide 24 includes a hemispherical portion and a groove).
Claim 19, Yuhara shows the begin-swing location guide defines a hemispherical portion wherein the hemispherical portion further defines a groove that is configured for receiving a portion of the bat (marked-up figures shows the guide 24 includes a hemispherical portion and a groove).


    PNG
    media_image1.png
    886
    785
    media_image1.png
    Greyscale


Additionally:
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo (4,817,054).
Claim 16, an apparatus and method for  training of an athletic swing motion, comprising (marked-up figure below):
donning an athletic training garment that comprises:
a front;
a back;

wherein the predetermined location of the at least one resistance mechanism is based on the specific biomechanical motion of the athlete; and
a begin-swing location guide;
resting a swinging device in the begin-swing location guide in preparation of performing the performance of a specific biomechanical motion; and
maintaining the swinging device in the begin-swing location guide until the athlete wearing the athletic training garment reaches an extension point while performing the specific biomechanical motion.

    PNG
    media_image2.png
    1076
    790
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 20 is allowable over the prior art of record, because the prior art does not show or suggest the combination of the method of claim 16 and 20, where the garment includes a sleeve defining a begin-swing location guide attachment portion including hook-and-loop material for removably receiving the guide; and wherein the guide is manufactured with at least one of: rubber sponge, . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
25 February 2022